UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                        UNITED STATES

                                                    v.

                           Captain KATRINA L. HIGHTOWER
                                 United States Air Force

                                             ACM 38354

                                          16 January 2014

         Sentence adjudged 14 March 2013 by GCM convened at Tyndall Air Force
         Base, Florida. Military Judge: Rodger A. Drew.

         Approved Sentence: Dismissal.

         Appellate Counsel for the Appellant: Captain Jeffrey A. Davis.

         Appellate Counsel for the United States: Colonel Don M. Christensen.

                                                 Before

                             HELGET, WEBER, and PELOQUIN
                                 Appellate Military Judges

                   This opinion is subject to editorial correction before final release.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.



             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court